Fourth Court of Appeals
                                     San Antonio, Texas

                                           JUDGMENT
                                        No. 04-19-00203-CV

                                 IN THE INTEREST OF L.A.V.

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018EM506059
                     Honorable Eric J. Rodriguez, Associate Judge Presiding

          BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s Order Establishing the
Parent-Child Relationship is REVERSED IN PART AND AFFIRMED IN PART. The trial court’s
order relating to child support owed by appellant is reversed and this cause is REMANDED for a
new trial on the issue of child support. In all other respects, the trial court’s Order Establishing the
Parent-Child Relationship is affirmed.

       No costs of appeal are assessed against appellant.

       SIGNED April 29, 2020.


                                                   _____________________________
                                                   Liza A. Rodriguez, Justice